UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2055




In Re:   STUART WAYNE TOMPKINS,

                Petitioner.




     On Petition for Writ of Mandamus.        (1:08-cv-00322-GCM)


Submitted:   January 21, 2009               Decided:   February 19, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stuart Wayne Tompkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stuart    Wayne     Tompkins,           a    North     Carolina     prisoner,

petitions for a writ of mandamus.                   Tompkins asserts that he has

had   difficulty     sending    and   receiving             mail    at    Mountain     View

Correctional Institution, and he seeks an order compelling a

federal investigation.         We deny the petition.

            A writ of mandamus is a drastic remedy to be used only

in extraordinary circumstances.                     Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976).                        Relief under this writ is

available    only    when    there    is       no       other    means    for   obtaining

relief.     In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                             The

party seeking relief carries the heavy burden of showing that he

has “no other adequate means to attain the relief he desires”

and that his right to such relief is “clear and indisputable.”

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

            Tompkins has not made such a showing in this case.

Accordingly,    we    deny    the    petition.             We    dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                           2